In my opinion, the voting trust agreements referred to in the majority opinion were unilateral contracts, based upon no valuable consideration, and, like a power of attorney, subject to revocation at will. The filing of Mr. Hanley's so-called "confession on appeal" prima facie constitutes a revocation on his part of these voting trust agreements. It does not seem to me that this court should, upon the record before us, finally determine the effect of the "confession" which Mr. Hanley has executed. The judgment should be reversed and the cause remanded to the superior court to hear and determine all issues presented or to be presented as the result of Mr. Hanley's actions since the entry of judgment by the superior court. If the case has become moot, that fact should be determined by the trial court.